Order entered February 19, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-21-00106-CV

                        IN RE DAVID PALMER, Relator

                Original Proceeding from the City of Irving
                           Dallas County, Texas

                                      ORDER
                    Before Justices Schenck, Nowell, and Garcia

      Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE